ATTACHMENT TO NOTICE OF ALLOWABILITY
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to Claim 1, the prior art of record teaches many of the elements of the claimed invention, including an X-ray diagnosis apparatus, comprising: an X-ray limiter including four diaphragm blades; and a console on which four physical operating units are placed at four positions, the four physical operating units corresponding to the four diaphragm blades.
However, the prior art of record fails to teach or fairly suggest the apparatus wherein, when viewed from a side of an operator of the console, the four physical operating units are placed on a far side, a near side, a left side, and a right side, the four physical operating units include a far-side operating unit, a near-side operating unit, a left-side operating unit, and a right-side operating unit and correspond to an upper diaphragm blade, a lower diaphragm blade, a left-side diaphragm blade, and a right-side diaphragm blade, respectively, with reference to an X-ray image displayed on a display, an operation of moving the far-side operating unit in a far-side direction results in movement of the upper diaphragm blade in an upward direction of the X-ray image displayed on the display, and an operation of moving the far-side operating unit in a near-side direction results in movement of the upper diaphragm blade in a downward direction of the X- ray image displayed on the display, an operation of moving the near-side operating unit in the far-side direction results in movement of the lower diaphragm blade in the upward direction of the X-ray image displayed on the display, and an operation of moving the near-side operating unit in the near-side direction results in movement of the lower diaphragm blade in the downward direction of the X-ray image displayed on the display, an operation of moving the left-side operating unit in a leftward direction results in movement of the left-side diaphragm blade in a leftward direction of the X-ray image displayed on the display, and an operation of moving the left-side operating unit in a rightward direction results in movement of the left-side diaphragm blade in a rightward direction of the X-ray image displayed on the display, and an operation of moving the right-side operating unit in the leftward direction results in movement of the right-side diaphragm blade in the leftward direction of the X-ray image displayed on the display, and an operation of moving the right-side operating unit in the rightward direction results in movement of the right-side diaphragm blade in the rightward direction of the X-ray image displayed on the display, in the manner as required by Claim 1.
With respect to Claim 19, the prior art of record teaches many of the elements of the claimed invention, including a console on which four physical operating units that correspond are placed at four positions, the four physical operating units corresponding to four diaphragm blades of an X-ray diagnosis apparatus.
However, the prior art of record fails to teach or fairly suggest the apparatus wherein when viewed from a side of an operator of the console, the four physical operating units are placed on a far side, a near side, a left side, and a right side, the four physical operating units include a far-side operating unit, a near-side operating unit, a left-side operating unit, and a right-side operating unit and correspond to an upper diaphragm blade, a lower diaphragm blade, a left-side diaphragm blade, and a right-side diaphragm blade, respectively, with reference to an X-ray image displayed on a display, an operation of moving the far-side operating unit in a far-side direction results in movement of the upper diaphragm blade in an upward direction of the X-ray image displayed on the display, and an operation of moving the far-side operating unit in a near-side direction results in movement of the upper diaphragm blade in a downward direction of the X-ray image displayed on the display, an operation of moving the near-side operating unit in the far-side direction results in movement of the lower diaphragm blade in the upward direction of the X-ray image displayed on the display, and an operation of moving the near-side operating unit in the near-side direction results in movement of the lower diaphragm blade in the downward direction of the X-ray image displayed on the display, an operation of moving the left-side operating unit in a leftward direction results in movement of the left-side diaphragm blade in a leftward direction of the X-ray image displayed on the display, and an operation of moving the left-side operating unit in a rightward direction results in movement of the left-side diaphragm blade in a rightward direction of the X-ray image displayed on the display, and an operation of moving the right-side operating unit in the leftward direction results in movement of the right-side diaphragm blade in the leftward direction of the X-ray image displayed on the display, and an operation of moving the right-side operating unit in the rightward direction results in movement of the right-side diaphragm blade in the rightward direction of the X-ray image displayed on the display, in the manner as required by Claim 19.
With respect to Claim 20, the prior art of record teaches many of the elements of the claimed invention, including an X-ray diagnosis apparatus, comprising: an X-ray limiter that includes four diaphragm blades; a bed that has a tabletop on which a subject is placed; and, a console installed laterally on the bed and on which four physical operating units are placed at four positions, the four physical operating units corresponding to the four diaphragm blades.
However, the prior art of record fails to teach or fairly suggest the apparatus wherein of two sides of the bed, when viewed from a side on which the console is installed, the four physical operating units are placed on a far side, a near side, a left side, and a night side, and the four physical operating units include a far-side operating unit, a near-side operating unit, a left-side operating unit, and a right-side operating unit and receive an operation for moving an upper diaphragm blade, a lower diaphragm blade, a left-side diaphragm blade, and a right-side diaphragm blade, respectively, with reference to an X-ray image displayed on a display, in the manner as required by Claim 20.
Claims 2-18 are allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Applicant Amendment, filed 01/28/22, with respect to the objection to the Abstract, have been fully considered and are persuasive.  The objection to the Abstract has been overcome by the amendment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053. The examiner can normally be reached M/W/Th/F contact 11a-4p EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        06/01/2022